suae or Thms 0S_l5_a4n,-c£.                               s           itiiwyu^DiwtTcaxx
'S.                                 FILET" i *j                       #F
                                COURT OF                 2,r:>LS

Wi2DL0 Qmw/0r/A)fl^77; 3E                 nov 19 2B|5                 $U//0 fflUiOT/, 7?#&
                                          LISA M.' &_.
                                CLERK 5th Di^RICT




    Mtu£> nMiMynritwrTyiLk rnrmtosr i/o TAf/iec>ut
ITiLCK Md AJWI/3f£C0 CjUSF, BEjt/Otj DULV 5oJ,.*:.

                                                Nowy Public
                               ^\Q           OTMtOF TEXAS
                               'af^        t»C«Wi.E»P March :^. ^17




(liflLCOCf)} mitAVl^A&XJMSSj p.C.                                          -flu
                                                 CAUSE NO. 416-82573-2013

STATE OF TEXAS                                                        §                   IN THE 416TH DISTRICT COURT

VS.                                                                                       OF


HAROLD QUINNTIN PRATT, JR.                                                                COLLIN COUNTY, TEXAS

                      TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RI

I, judge of the trial court, certify this criminal case:

           is not a plea-bargain case, and the defendant has the right of app£
      •    is a plea-bargain case, but matters were raised by written motiofkmbtfand ruled on before trial and not withdrawn
           or waived, and the defendanthas the right of appeal. [orL—->       —-
      •    is aplea-bargain case, but the trial court has give^faerw^kon to, appeal, and the defendant has the right of appeal,
           -r]                                                 Nx          CJ
              aplea-bargain case, and the defendant has NO^ghboXappeal. [orj
           the defendant has waived the right of appeal^ C\\ 7

          SIGNED THIS                                                            20




                                                                      COURT'S COPY SIGNED BY JUDGE
                                                                      JUDGE PRESIDING
                             c
      I have received a c                ification. I have also been informed of my rights concerning any appeal of this
      criminal case,_incWdmg      rjght to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
      Rules of Aweilar&xpri '   re. I have been admonished that my attorney must mail a copy of the court of appeals's
      judgment           rN©-fny last known address and that I have only 30 days in which to file a pro se petition for
      discretionary         the Court of Criminal Appeals. Tex. R. App. P. 68.2.1 acknowledge that, if I wish to appeal this
      case and if I an\erKitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
      change in the address at which I am currently living or any change in my current prison unit. I understand that, because
      of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may lose the
      opportunity to file a pro se petition for discretionary review.


      COURT'S COPY SIGNED BY DEFENDANT                                COURT'S COPY SIGNED BY DEFENSE COUNSEL
      Defendant                                                       Defendant's Attorney
      Harold Quinntin Pratt, Jr.                                      Printed Name:
      Address:                                                        State Bar No.:
                                                                      Address:




                                                                      Telephone No._
      Fax No. (if any):                                               Fax No. (if any):


*"A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case—that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant—a defendant may appeal only: (A) those matters that were raised by written motion filed and
ruled on before trial, or (B) after getting the trial court's permission to appeal." TEXAS RULE OF APPELLATE PROCEDURE
25.2(a)(2).


Revised: 01/02/2014
^•^^^^mmmismms^:^'




          O
          m
          .,••>



          d)
          d)
          CM
          O